Citation Nr: 0909890	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-31 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression) as secondary to 
service-connected disabilities.

2.  Entitlement to an initial compensable evaluation for 
sinusitis prior to September 28, 2007, and in excess of 30 
percent thereafter.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran had active duty from January 1962 to March 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which effectuated an award of service 
connection for sinusitis granted by the Board in a June 2007 
decision.  The RO assigned a noncompensable (0 percent) 
initial disability rating, effective May 2004.  In an October 
2007 rating decision  and statement of the case (SOC) during 
the appeal of initial rating assignment, the RO granted a 
staged initial disability rating of 30 percent for the 
initial rating period from September 28, 2007.  As the 
maximum benefit was not awarded and the higher rating was not 
made effective from the date of service connection, the 
Veteran's appeal of initial rating assigned remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded). 

This matter also comes before the Board on appeal from a 
January 2008 rating decision, which denied service connection 
for depression.  The claims have been merged on appeal.

The Board notes that a SOC was issued in December 2008, which 
continued a 20 percent rating for neuropathy of the sural 
nerve of the left lower extremity and a noncompensable rating 
for bilateral sensorineural hearing loss.  The same SOC also 
continued a denial of service connection for right lower 
extremity neuropathy.   While a February 2009 rating decision 
increased the neuropathy of the sural nerve of the left lower 
extremity to 30 percent disabling, to date no VA Form 9 has 
been received.  As such, the Board does not have jurisdiction 
over these matters.  38 C.F.R. § 20.302(b) (2008).




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence, and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's recent psychiatric complaints assessed as 
unspecified adjustment disorder are not caused or aggravated 
by service-connected disabilities.  

3.  For the initial rating period prior to September 28, 
2007, the Veteran's service-connected sinusitis was detected 
by x-ray only and was not productive of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

4.  For the initial rating period from September 28, 2007, 
the Veteran' service-connected sinusitis did not require 
radical surgery, nor did it more nearly approximate nearly 
constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder as secondary to service-connected 
disabilities have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The criteria for a higher initial disability rating for 
sinusitis than 0 percent prior to September 28, 2007, and in 
excess of 30 percent thereafter, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.20, 4.97, Diagnostic Code 6514 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in  July 2007 
and October 2007.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  

The Board would note that the appeal for a higher initial 
rating for sinusitis arises from the Veteran's disagreement 
with the initial noncompensable (0 percent) disability 
evaluation assigned following the grant of service 
connection.  Courts have held that, once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Board would note, however, that the July 2007 VCAA letter 
notified the Veteran to submit evidence showing that his 
service-connected disability had increased in severity.  

In addition, a letter was sent to the Veteran in May 2008, 
which specifically notified of the applicable rating criteria 
for the service-connected sinusitis.  The criteria from zero 
percent to 50 percent for sinusitis under Diagnostic Code 
6514 were set forth.  Thereafter, the Veteran indicated in 
August 2008 that he had no additional evidence to submit in 
support of his claim.  As statements from the Veteran 
indicate awareness of the evidence necessary to substantiate 
the claim for higher initial evaluations and of the 
aforementioned letter, no further analysis as to the adequacy 
of the notice in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
Veteran's service treatment records, post-service private and 
VA medical records, and reports of VA examination dated 
between 2004 and 2008.  The Veteran has not identified any 
other evidence that has not been obtained.

The Board notes that the Veteran failed to report for VA 
examinations scheduled in 
September 2008 and December 2008.  Notice of the examinations 
was sent to the Veteran by certified mail.  Delivery 
confirmation was received on both occasions.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission to a VA examination, is not 
an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008).  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  Service Connection for a Psychiatric Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran asserts that his depression is due to his 
service-connected sinusitis, neuropathy of the sural nerve of 
the left lower extremity, tinnitus, and bilateral 
sensorineural hearing loss.  A disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id; See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18   
(1993).  

Based on a review of the evidence, the Board finds that 
service connection for an acquired psychiatric disorder 
(claimed as depression), cannot be granted in this case on a 
secondary basis.  First, as noted in the preliminary 
discussion of the instant decision, the Veteran failed to 
report for scheduled VA examinations in September 2008 and 
December 2008.

"Individuals for whom an examination has been scheduled are 
required to report for the examination." 38 C.F.R. § 
3.326(a).  When a claimant fails to report, without good 
cause, for a necessary VA medical examination, his claim may 
be decided on the basis of the evidence of record, or 
summarily denied, depending on the nature of the claim. 38 
C.F.R. § 3.655 (2008).  Potential evidence that could have 
supported his claim for benefits, which may have been 
generated by such an examination, is not available due to the 
Veteran's failure to report.  See Wood, 1 Vet. App. at 193.  
Thus, the Board shall proceed in adjudicating his claim for 
secondary service connection for a psychiatric disorder based 
on the evidence of record.    

The Board also finds that the Veteran's recent psychiatric 
complaints assessed as unspecified adjustment disorder have 
not been shown by competent evidence to have been caused or 
aggravated by service-connected disabilities.  In a September 
2007 psychological evaluation, the Veteran was diagnosed with 
an unspecified adjustment disorder, which, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), is 
defined as a maladaptive reaction to psychosocial stressors 
that are not classifiable as one of the specific subtypes of 
an adjustment disorder.  See Quick Reference to the DSM-IV at 
273-274.   The DSM-IV further notes that, by definition, 
symptoms in response to a stressor cannot persist for more 
than six months after the termination of the stressor or its 
consequence. 

The DSM-IV directs the provider to list the nature of the 
stressor on Axis IV in a multiaxial assessment.  In the 
instant case, the Axis IV shows stressors to include 
irritation with other people and a perceived lack of 
community support.  Neither hearing loss, tinnitus, 
sinusitis, or left lower extremity neuropathy was included 
along Axis IV.  
    
While the September 2007 psychological examiner indicated in 
the Discussion portion that the Veteran's adjustment disorder 
was due to "severe" binaural hearing loss and "profoundly 
severe" tinnitus, such history is based on the Veteran's own 
inaccurate reporting of severity of symptomatology.  While 
the history is not inaccurate just because it was received 
from the Veteran, such characterization of the severity of 
the Veteran's service-connected hearing loss and tinnitus is 
inaccurate because it is clearly inconsistent with the 
competent evidence of record, including clinical measures and 
descriptions of these disabilities, and ratings assigned for 
these disabilities.  

There is no indication the September 2007 psychological 
provider reviewed the claims folder, or even relevant 
documents in the claims folder, which would have shown  that 
the Veteran's sensorineural hearing loss is noncompensable (0 
percent) for VA disability compensation purposes.  The last 
complaints referable to the Veteran's hearing loss are 
contained in VA outpatient treatment records dated in 2002.  
The Veteran does not wear hearing aids.  There is no 
indication that tinnitus is constant.  In fact, the claims 
folder does not contain any current complaints of tinnitus, 
either unilateral or bilateral.

While an examiner can render a current diagnosis based upon 
his examination of the veteran, the Court has held that, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. 
App. 229, 233 (1993).  In effect, it is mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Such an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

In addition to the inaccurate history regarding the severity 
of hearing loss and tinnitus, no reference was made by the 
September 2007 psychological examiner to the service-
connected sinusitis or neuropathy of the left lower 
extremity.  For these reasons, the September 2007 
psychological opinion is of no probative.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record; bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative medical opinions).  For these reasons, the 
Board finds that the September 2007 psychological report is 
of no probative value in relating the Veteran's current 
psychological complaints to his service-connected 
disabilities.  

The Veteran does not contend that an acquired psychiatric 
disorder is directly related to his period of active duty.  
Service treatment records are wholly devoid of treatment or 
diagnoses of an acquired psychiatric disorder, to include 
depression.  Unspecified adjustment disorder, which is not a 
psychosis within the meaning of the applicable legislation, 
was first diagnosed in September 2007, some 14 years after 
the Veteran's separation from active duty service.  There is 
not competent evidence of record that a more recent 
unspecified adjustment disorder is directly related to the 
Veteran's active service.  38 C.F.R. § 3.303.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Initial Rating for Sinusitis

The June 2007 rating decision effectuated an award of service 
connection for sinusitis granted by the Board in June 2007.  
In initiating the instant appeal, the Veteran disagreed with 
the June 2007 rating decision assignment of initial rating 
for sinusitis.  The RO assigned a noncompensable rating, 
effective May 2004.  As such, the severity of the disability 
at issue is to be considered over the entire period from the 
initial assignment of a disability rating to the present 
time.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999)

In an October 2007 rating decision and SOC, the RO granted a 
"staged" higher initial disability rating of 30 percent for 
the period from September 28, 2007.  As the maximum benefit 
was not awarded and the increase was not made effective from 
the date of claim, the Veteran's claim remains in appellate 
status.  See AB, supra.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Separate ratings 
may be assigned for separate periods of time based on the 
facts found.  This practice is known as "staged" ratings."  
The Board has considered the entire period of claim to see if 
the evidence warrants the assignment of different ratings for 
different periods of time during these claims a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran contends that a compensable evaluation is 
warranted for his sinusitis prior to September 28, 2007, and 
in excess of 30 percent thereafter.  Under 38 C.F.R. § 4.97, 
Diagnostic Code 6514, a zero percent is assigned for 
sinusitis detected by x-ray only.  A 10 percent is assigned 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97.  A 30 
percent is assigned for three or more  incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 50 percent is assigned following radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  

Having carefully considered the Veteran's claim in light of 
all the evidence of record, as well as the applicable law and 
regulation, the Board finds that the currently assigned 
noncompensable (0 percent) rating prior to September 28, 
2007, and 30 percent thereafter, is appropriate and no higher 
evaluation is warranted for any period of initial rating 
claim, to include no additional "staged" ratings.  
38 C.F.R. § 4.7; See Fenderson, 12 Vet. App. at 125-126.  

For the period of initial rating prior to September 28, 2007, 
the Veteran's sinusitis was detected by x-ray only, which 
warrants no more than the noncompensable rating in effect 
during this time frame.  38 C.F.R. § 4.97.  In this regard,  
VA outpatient treatment records dated in February 2002 show 
the Veteran complained of some sinus problems.  Physical 
examination was normal and the mucous membranes were moist.  
An April 2002 computerized tomography (CT) showed normal 
sinuses.

Records from Howard County Medical Clinic dated in May 2004 
note that the Veteran complained of chronic nasal congestion 
that should be further investigated.  No objective findings 
were provided.

Upon VA examination in July 2004, the Veteran stated that he 
could not breathe through his nose, which the examiner found 
not to be accurate because the Veteran did so during the 
examination.  The Veteran denied rhinorrhea or sensation of 
congestion.  He did have a sense of nasal pressure when 
bending over, but denied pain or discomfort in his nasal, 
maxillary or frontal regions.  He denied any associated 
headaches or purulent discharge.

On physical examination in July 2004, the Veteran's nose was 
normal externally.  There were no collapses of his columella 
or alae during inspiration.  The Veteran had noisy nasal 
breathing.  There was no purulent discharge.  There was clear 
mucous drainage bilaterally.  An August 2004 CT scan 
demonstrated minimal mucosal thickening in the ethmoidal and 
maxillary sinuses consistent with sinusitis.    

There were no complaints or treatment referable to the 
Veteran's sinusitis between 2004 and the September 2007 VA 
examination.  While the objective findings upon examination 
show an increase in the severity of the reported 
symptomatology associated with sinusitis, they do not give 
rise to a rating in excess of the currently assigned 30 
percent from September 28, 2007.  38 C.F.R. § 4.97.  

During the September 2007 VA examination, the Veteran 
reported using 10-12 Ibuprofen daily for headaches associated 
with sinusitis, sinus pain, and purulent discharge; however, 
there was no indication these complaints were following 
radical surgery with chronic osteomyelitis to warrant a 
higher 50 percent rating.  Similarly, as the Veteran has not 
had any surgery post-service on his sinuses, he does not meet 
the criteria for near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries to 
warrant a rating in excess of 30 percent.  38 C.F.R. § 4.97. 

In sum, a compensable rating prior to September 28, 2007, and 
in excess of 30 percent thereafter, for the service-connected 
sinusitis, to include additional "staged" ratings, is not 
warranted because the evidence does not show symptomatology 
that more nearly approximates the higher rating criteria for 
the respective periods of initial rating claim.  38 C.F.R. 
§ 4.97.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for higher 
initial rating for any period of claim, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board has also considered the issue of whether the 
Veteran's service-connected sinusitis presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  The Veteran maintains part-time employment 
in golf course management.  There is no evidence revealing 
frequent periods of hospitalization due to sinusitis.  There 
is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his sinusitis.  Therefore, 
in the absence of exceptional factors, the Board finds that 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  


ORDER

Service connection for an acquired psychiatric disorder 
(claimed as depression) as secondary to service-connected 
disabilities is denied.

A higher initial compensable rating for sinusitis, in excess 
of 0 percent prior to September 28, 2007, and in excess of 30 
percent thereafter, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


